Citation Nr: 0703859	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for insomnia, including 
as secondary to service-connected hepatitis C. 

2.  Entitlement to service connection for skin eruptions, 
including as secondary to service-connected hepatitis C. 

3.  Entitlement to service connection for migraines, 
including as secondary to service-connected hepatitis C. 

4.  Entitlement to service connection for hypertension, 
including as secondary to service-connected hepatitis C. 

5.  Entitlement to an evaluation higher than 60 percent for 
hepatitis C with hemochromatosis, including entitlement to an 
initial evaluation higher than 20 percent for the period of 
May 14, 2002, to February 7, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1984 to 
July 1990.  He also has unconfirmed prior active service.
 
The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, granting service connection and assigning a 10 percent 
evaluation for hepatitis C from the May 14, 2002, effective 
date of service connection.  By a June 2005 rating action, 
the RO recognized service connection for hemochromatosis, but 
not as a separately rated disorder.  Rather, it 
recharacterized the service-connected disability as hepatitis 
C with hemochromatosis and assigned a 20 percent initial 
evaluation for that condition, effective from May 14, 2002.  
By a May 2006 rating action, the RO granted an increased 
evaluation of 60 percent for hepatitis C with 
hemochromatosis, effective from the February 7, 2006, the 
date of a VA examination evaluating that condition.  The 
veteran continues his appeal of entitlement to an initial 
rating higher than 20 percent as well as a current rating 
higher than 60 percent.

The appeal also stems from a July 2004 RO decision denying 
service connection for insomnia, skin eruptions due to 
herbicide exposure, migraines, and hypertension.  

In September 2003, the veteran requested a video conference 
hearing with a Veterans Law Judge of the Board.  In August 
2005, however, he withdrew his request for a hearing.  

The Board notes that the veteran advised VA, through his 
representative, that he has had to stop working as a result 
of the malaise caused by hepatitis C and the treatment 
thereof.  The Board finds this to be an inferred claim of 
entitlement to a total rating.  The issue is not before the 
Board for adjudication, but is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran initially requested service connection for 
insomnia, skin eruptions, migraine headaches, and 
hypertension on a direct basis or as a result of exposure to 
herbicides, including Agent Orange.  Since that time, he has 
consistently requested that he be granted service connection 
for insomnia, skin eruptions, migraine headaches and 
hypertension as secondary to his service-connected hepatitis.  
He avers that each disability is either a result of the 
actual hepatitis or the treatment of that disease.  

In the appealed July 2004 rating decision, the RO did not 
consider the service connection claims as secondary to 
hepatitis C.  The RO persisted in failing to address the 
secondary basis claims in a July 2005 Statement of the Case 
and an August 2006 Supplemental Statement of the Case despite 
the veteran's clarification that he was claiming service 
connection for all disabilities as secondary to his hepatitis 
C.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a secondary service connection claim 
does not constitute a new claim distinct from a pending claim 
for direct service connection, but rather is an inextricably 
intertwined basis of claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123-25 (1997).  The Court has held that a claim 
which is inextricably-intertwined with another claim which 
remains undecided and pending before VA must be adjudicated 
prior to a final order on the pending claim so as to avoid 
piecemeal adjudication.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Therefore, the claims for service 
connection for insomnia, skin eruptions, migraines, and 
hypertension must be remanded for consideration of 
entitlement to service connection on a secondary basis in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran's hepatitis C is rated based on a panoply of 
symptoms which includes symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.  
The symptom list found in the regulations for rating 
hepatitis C is non-exhaustive and may include headaches, 
insomnia, skin eruptions, and/or hypertension as a typical 
symptom of hepatitis C.  These are essentially medical 
questions that must be addressed by a medical professional.  
The Board cannot make its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for its decisions.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, the Board finds that the 
issue of entitlement to higher ratings for hepatitis are 
inextricably intertwined with the claims of entitlement to 
service connection for various disabilities on a secondary 
basis and must be remanded to ensure that all symptoms 
medically associated with hepatitis are considered when 
assigning a disability rating.

Upon remand, the veteran should be provided with additional 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to his claims of entitlement to service 
connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA notice 
letter addressing the service connection 
claims as secondary to service-connected 
hepatitis C.  This letter should satisfy 
all VCAA notice obligations in accordance 
with the law, regulations, and other 
applicable legal precedent, to include 
judicial holdings.  In particular, 
appropriate notice should be afforded the 
veteran of bases of claims for secondary 
service connection, and for service 
connection due to Agent Orange exposure.  
All indicated development must be 
performed.

2.  Confirm all of the veteran's periods 
of active service, including alleged 
service in Vietnam during the Vietnam Era.  

3.  Following all indicated development, 
schedule the veteran for an examination 
with the appropriate specialist to address 
the nature and extent of his hepatitis C 
with hemochromatosis, and the claimed 
associated conditions of insomnia, skin 
eruptions, migraines, and hypertension.  
The claims folders should be made 
available to the examiner prior to the 
examination.  The examiner should address 
the following:

What are the symptoms of the veteran's 
hepatitis C with hemochromatosis?  
Specifically, do these include insomnia, 
skin eruptions, migraines, and 
hypertension?  Otherwise, does the veteran 
have, as distinct disorders, insomnia, 
skin eruptions, migraines, and 
hypertension (this question should be 
answered separately for each of these 
claimed conditions)?  If so, (again, 
answered separately for each claimed 
disorder) is it at least as likely as not 
that the insomnia, skin eruptions, 
migraines, and hypertension are secondary, 
in whole or in part, to the veteran's 
hepatitis C and/or the current or past 
treatment of hepatitis C?  The examiner 
should provide a complete explanation for 
his/her opinions.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Thereafter, the veteran should be 
afforded a VA examination by a 
neurologist, to address the nature and 
etiology of the veteran's claimed insomnia 
and migraines.  The claims folders should 
be made available to the examiner prior to 
the examination.  The examiner should 
address the following:

a.  The examiner should address whether 
the veteran has insomnia as a distinct 
disorder.  The examiner should also 
address the etiology of any insomnia as 
related to service or to other 
disorders, inclusive of hepatitis C 
with hemochromatosis, as follows:  is 
it at least as likely as not that the 
veteran has insomnia as a distinct 
disorder which developed in service or 
is otherwise related to service, or, 
alternatively, is it at least as likely 
as not that the insomnia developed due 
to the veteran's hepatitis C with 
hemochromatosis or due to current or 
past treatment for hepatitis C with 
hemochromatosis.  This examiner should 
reference any opinions previously 
obtained from the hepatitis C 
specialist.

b.  The examiner should address whether 
the veteran has migraines as a distinct 
disorder.  This should be addressed in 
contrast to diagnoses in post-service 
treatments of sinusitis, and questions 
of sinus headaches or headaches due to 
other causes.  The examiner should also 
address its etiology as related to 
service or to other disorders, 
inclusive of hepatitis C with 
hemochromatosis, as follows:  is it at 
least as likely as not that the veteran 
has migraines as a distinct disorder 
which developed in service or is 
otherwise related to service, or, 
alternatively, is it at least as likely 
as not that the migraines developed due 
to the veteran's hepatitis C with 
hemochromatosis or due to current or 
past  treatment for hepatitis C with 
hemochromatosis.  This opinion must be 
reconciled with that obtained from the 
hepatitis specialist pursuant to remand 
instruction 3.  

c.  The examiner should provide a 
complete explanation for his/her 
opinions.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

5.  Also after completion of remand 
instruction 3, the veteran should be 
afforded a VA examination by a 
dermatologist to address the nature and 
etiology of the veterans' claimed skin 
eruptions.  The claims folders should be 
made available to the examiner prior to 
the examination.  The examiner should 
address the following:

The examiner should address whether the 
veteran has a distinct disorder 
manifest by skin eruptions.  The 
examiner should address the etiology of 
any such disorder as related to service 
or to other disorders, inclusive of 
hepatitis C with hemochromatosis, as 
follows:  is it at least as likely as 
not that the veteran has a skin 
disorder as a distinct disorder which 
developed in service or is otherwise 
related to service, or, alternatively, 
is it at least as likely as not that a 
distinct skin disorder developed due to 
the veteran's hepatitis C with 
hemochromatosis or due to current or 
past treatment for hepatitis C with 
hemochromatosis.  This opinion must be 
reconciled with that obtained from the 
hepatitis specialist pursuant to remand 
instruction 3.  The examiner should 
provide a complete explanation for 
his/her opinions.

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

6.  Thereafter, readjudicate the remanded 
claims de novo.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



